Exhibit 10.4

AXESSTEL, INC.

2004 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

Unless otherwise defined herein, the terms defined in the Axesstel, Inc. 2004
Equity Incentive Plan shall have the same defined meanings in this Option
Agreement.

I. NOTICE OF STOCK OPTION GRANT.

You have been granted an option to purchase Common Stock, subject to the terms
and conditions of the Plan and this Option Agreement, as follows:

 

Name of Optionee:    Stephen Sek Total Number of Shares Granted:    225,000 Type
of Option:    NSO Exercise Price per Share:    $1.70 Grant Date:    October 20,
2006 Vesting Commencement Date:    October 20, 2006 Vesting Schedule:    This
option may be exercised, in whole or in part, in accordance with the following
schedule:    1/3 of the Shares subject to the Option shall vest twelve (12)
months after the Vesting Commencement Date, and 1/12 of the Shares subject to
the Option shall vest each quarter thereafter until fully vested, subject to the
Optionee continuing to be a Service Provider on such dates. Termination Period:
   This option may be exercised for three months after the optionee ceases to be
a Service Provider. The Administrator determines when the optionee incurs a
Termination of Service for this purpose. Upon the death or Total and Permanent
Disability of the optionee, this option may be exercised for 12 months after the
optionee ceases to be a Service Provider. In no event shall this option be
exercised later than the Term/Expiration Date provided for below. These time
periods may be extended as set forth in Section II.C and Section II.I below.
Term/Expiration Date:    October 20, 2016

 

-1-



--------------------------------------------------------------------------------

II. AGREEMENT.

A. Grant of Option. The Administrator hereby grants to the optionee named in the
Notice of Stock Option Grant attached as Part I of this Option Agreement (the
“Optionee”) an option (the “Option”) to purchase the number of Shares, as set
forth in the Notice of Stock Option Grant, at the exercise price per Share set
forth in the Notice of Stock Option Grant (the “Exercise Price”), subject to the
terms and conditions of this Option Agreement and the Plan. This Option is
intended to be an Incentive Stock Option (“ISO”) or a Nonstatutory Stock Option
(“NSO”), as provided in the Notice of Stock Option Grant.

B. Exercise of Option.

1. Vesting/Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice of Stock Option
Grant, this Option Agreement and the applicable provisions of the Plan. This
Option will in no event become exercisable for additional Shares after a
Termination of Service for any reason.

2. Method of Exercise. This Option is exercisable by delivering to the
Administrator a fully executed “Exercise Notice” or by any other method approved
by the Administrator. The Exercise Notice shall provide that the Optionee is
electing to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Administrator. The
Exercise Notice shall be accompanied by payment of the full aggregate Exercise
Price as to all Exercised Shares. This Option shall be deemed to be exercised
upon receipt by the Administrator of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price. The Optionee is responsible for
filing any reports of remittance or other foreign exchange filings required in
order to pay the Exercise Price.

C. Limitation on Exercise. The grant of this Option and the issuance of Shares
upon exercise of this Option is subject to compliance with all Applicable Laws.
This Option may not be exercised if the issuance of Shares upon exercise would
constitute a violation of any Applicable Laws. In addition, this Option may not
be exercised unless (i) a registration statement under the Securities Act is in
effect at the time of exercise of this Option with respect to the Shares or
(ii) in the opinion of legal counsel to the Company, the Shares issuable upon
exercise of this Option may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO
EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. As a
condition to the exercise of this Option, the Company may require the Optionee
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company. Any shares
which are issued will be “restricted securities” as that term is defined in Rule
144 under the Securities Act, and will bear an appropriate restrictive legend,
unless they are registered under the Securities Act. The Company is under no
obligation to register the Shares issuable upon exercise of this Option. If on
the date the Optionee ceases to be a Service Provider, a registration statement
under the Securities Act is not

 

-2-



--------------------------------------------------------------------------------

in effect with respect to the Shares issuable upon exercise of this Option, this
Option will remain exercisable until three (3) months after the date the
Optionee is notified by the Company that such a registration statement is in
effect, but in any event no later than the Expiration Date.

D. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following methods; provided, however, the payment shall be in strict
compliance with all procedures established by the Administrator:

1. cash;

2. check or wire transfer;

3. subject to any conditions or limitations established by the Administrator,
other Shares which (i) in the case of Shares acquired upon the exercise of an
option, have been owned by the Optionee for more than six (6) months on the date
of surrender or attestation and (ii) have a Fair Market Value on the date of
surrender or attestation equal to the aggregate Exercise Price;

4. consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator (Officers and Directors shall
not be permitted to use this procedure if this procedure would violate
Section 402 of the Sarbanes-Oxley Act of 2002, as amended); or

5. any combination of the foregoing methods of payment.

E. Leave of Absence. The Optionee shall not incur a Termination of Service when
the Optionee goes on a military leave, a sick leave or another bona fide leave
of absence, if the leave was approved by the Company (or Affiliate employing him
or her) in writing and if continued crediting of service is required by the
terms of the leave or by applicable law. However, the Optionee incurs a
Termination of Service when the approved leave ends, unless the Optionee
immediately returns to active work.

For purposes of ISOs, no leave of absence may exceed three months, unless
reemployment upon expiration of such leave is provided by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company
(or Affiliate employing him or her) is not so provided by statute or contract,
the Optionee shall be deemed to have incurred a Termination of Service on the
first day immediately following such three month period of leave for ISO
purposes and this Option shall cease to be treated as an ISO and shall terminate
upon the expiration of the three month period following the date the employment
relationship is deemed terminated.

F. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of the Optionee only by the Optionee. The terms
of this Option Agreement and the Plan shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee. This Option may
not be assigned, pledged or hypothecated by the Optionee whether by operation of
law or otherwise, and is not subject to execution, attachment or similar
process. Notwithstanding the foregoing, if this Option is designated as a
Nonstatutory Stock Option, the

 

-3-



--------------------------------------------------------------------------------

Administrator may, in its sole discretion, allow the Optionee to transfer this
Option as a gift to one or more family members. For purposes of this Option
Agreement, “family member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law (including adoptive relationships), any individual sharing the
Optionee’s household (other than a tenant or employee), a trust in which one or
more of these individuals have more than 50% of the beneficial interest, a
foundation in which the Optionee or one or more of these persons control the
management of assets, and any entity in which the Optionee or one or more of
these persons own more than 50% of the voting interest.

G. Term of Option. This Option may be exercised only within the term set out in
the Notice of Stock Option Grant, and may be exercised during such term only in
accordance with this Option Agreement and the Plan.

H. Tax Obligations.

1. Withholding Taxes. The Optionee agrees to make appropriate arrangements with
the Administrator for the satisfaction of all applicable Federal, state, local,
and foreign income taxes, employment tax, and any other taxes that are due as a
result of the Option exercise. With the Administrator’s consent, these
arrangements may include withholding Shares that otherwise would be issued to
the Optionee pursuant to the exercise of this Option. The Optionee acknowledges
and agrees that the Company may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

2. Notice of Disqualifying Disposition of ISO Shares. If the Option is an ISO,
and if the Optionee sells or otherwise disposes of any of the Shares acquired
pursuant to the exercise of the ISO on or before the later of (i) the date two
years after the Grant Date, or (ii) the date one year after the date of
exercise, the Optionee shall immediately notify the Administrator in writing of
such disposition. The Optionee agrees that the Optionee may be subject to income
tax withholding by the Company on the compensation income recognized by the
Optionee.

I. Extension if the Optionee Subject to Section 16(b). If a sale within the
applicable Termination Period set forth in Section I of Shares acquired upon the
exercise of this Option would subject the Optionee to suit under Section 16(b)
of the Exchange Act, this Option shall remain exercisable until the earliest to
occur of (i) the tenth (10th) day following the date on which a sale of such
shares by the Optionee would no longer be subject to such suit, (ii) the one
hundred and ninetieth (190th) day after the Optionee’s Termination of Service,
or (iii) the Expiration Date.

J. Change in Control. In the event of a Change in Control prior to the
Optionee’s Termination of Service, the Optionee will fully vest in and have the
right to exercise the Option. In addition, if the Option becomes fully vested
and exercisable in the event of a Change in Control, the Administrator will
notify the Optionee in writing or electronically that the Option will be fully
vested and exercisable for a period of time determined by the Administrator in
its sole discretion, and the Option will terminate upon the expiration of such
period.

 

-4-



--------------------------------------------------------------------------------

K. Restrictions on Resale. The Optionee agrees not to sell any Shares at a time
when Applicable Law, Company policies or an agreement between the Company and
its underwriters prohibit a sale. This restriction shall apply as long as the
Optionee is a Service Provider and for such period of time after the Optionee’s
Termination of Service as the Administrator may specify.

L. Lock-Up Agreement. The Optionee hereby agrees that in connection with any
underwritten public offering of Shares made by the Company pursuant to a
registration statement filed under the Securities Act, the Optionee shall not
offer, sell, contract to sell, pledge, hypothecate, grant any option to purchase
or make any short sale of, or otherwise dispose of any Shares (including but not
limited to Shares subject to this Option) or any rights to acquire Shares of the
Company for such period of time beginning on the date of filing of such
registration statement with the Securities and Exchange Commission and ending at
the time as may be established by the underwriters for such public offering;
provided, however, that such period of time shall end not later than one hundred
eighty (180) days from the effective date of such registration statement. The
foregoing limitation shall not apply to shares registered for sale in such
public offering.

M. Entire Agreement; Governing Law. This Option Agreement and the Plan
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This Option Agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

N. NO GUARANTEE OF CONTINUED SERVICE. THE OPTIONEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE OPTION PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY
BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

By the Optionee’s signature and the signature of the Company’s representative
below, the Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of this Option Agreement and the Plan. The
Optionee has reviewed this Option Agreement and the Plan in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement and fully understands all provisions of this Option Agreement
and the Plan. The Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to this Option Agreement and the Plan.

 

-5-



--------------------------------------------------------------------------------

The Optionee further agrees that the Company may deliver by email all documents
relating to the Plan or this Option (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). The Optionee also agrees that
the Company may deliver these documents by posting them on a web site maintained
by the Company or by a third party under contract with the Company.

 

OPTIONEE:      AXESSTEL, INC.

/S/ STEPHEN SEK

     By:  

/S/ PATRICK GRAY

Signature        Patrick Gray      Title:   Sr. Vice President Finance

Stephen Sek

       Print Name        P.O. Box 927796, San Diego, CA 92101        Resident
Address       

 

      

 

-6-